DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 11/16/2020 after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.  
Response to Amendment
This action is in response to the amendment filed 11/16/2020 from which Claims 1, 4-9, 12, and 14-19 are pending of which claims 1, 12, and 14-17 was amended.  Claims 2-3, 10-11 and 13 are cancelled. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections and objections except for those described below are overcome by applicants' amendments and response filed 11/16/2020.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent 
Claims 1, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable for obviousness under 35 U.S.C. 103 from claims 3, 11-12, 15 and 17 of U.S. Patent No. U.S. 9,926,405, Iwaya et al. (hereinafter ’405).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 4-7 only have broader ranges of content of compound (B) component, and silane coupling agent of the (D) component, and the equivalent ratio between thiol groups in compound (B) component and Si in the silane coupling agent of the (D) component.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Claim 1, and 4-7 are rejected on the ground of nonstatutory double patenting over claims 3, 11-12, 15 and 17 of ’405 because the claims, if allowed, would improperly extend the “right to exclude” already granted in the ’405 patent of ranges of content of compound (B) component, silane coupling agent of the (D) component, and the equivalent ratio between thiol groups in compound (B) component and Si in the silane coupling agent of the (D) component already claimed in Claims 3, 11-12, 15 and 17 of ’405.  The subject matter claimed in the instant application is fully disclosed in the ’405 patent and is covered by the ’405 patent because the patent and the application are claiming the common subject matter resin composition comprising epoxy resin, compound represented by formula (1), curing accelerator, silane coupling agent, and liquid boric acid ester compound or aluminum chelate in the same contents.  
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 4-9, 12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizobe et al., (WO 2015/080241 Al) in view of Katsurayama et al. (US 2010/0155964 Al) (Katsurayama) further in view of U.S. 6,232,426, Orikabe et al. (hereinafter “Orikabe”) evidenced by “Dow Product Safety Assessment Trimethyl Borate”, July 30, 2014 (hereinafter “Dow”). 
It is noted that when utilizing WO 2015/080241 Al, the disclosures of the reference are based on Kumano et al. (US 2016/0289237 Al) (Kumano) which is an English language equivalent of the reference.  Therefore, the column and line numbers cited with respect to WO 2015080241 A1 are found in Kumano.  
As to claims 1 and 4, Kumano teaches in the entire document, for example at claims 1 and 3-4, ¶s 0216 and 0197 and Fig. 4, an epoxy resin composition comprising:  an epoxy resin, a mercaptoalkylglycoluril having general formula (I):  
    PNG
    media_image1.png
    261
    320
    media_image1.png
    Greyscale
wherein R1 and R2 each independently represent a hydrogen atom, a lower alkyl group, or a phenyl group; R3 , R4, and R5 each independently represent a hydrogen atom or a mercaptoalkyl group selected from a mercaptomethyl group, a 2-mercaptoethyl group, and a 3-mercaptopropyl group; and n is 0, 1, or 2 (Kumano, claims 1 and 3), such as  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (Fig. 
However, Kumano does not explicitly teach a specific type and a specific amount of the silane coupling agent.  
With respect to the difference, Katsurayama teaches an adhesive tape electrically connecting conductive members contains a resin, a solder powder and a curing agent having flux activity (Katsurayama, Abstract), wherein the resin comprises an epoxy resin (Katsurayama, [0045]; [0048-0050]), a curing agent including thiols (Katsurayama, [0085]), a curing catalyst (Katsurayama, [0088]), and a content of a silane coupling agent is for example about 0.01 to 5% by weight to the total 100% of components of the adhesive tape except a solder powder (Katsurayama, [0091]), wherein the silane coupling agent is 3-Glycidoxypropyl- trimethoxysilane (Katsurayama, Table 1).   
As Katsurayama expressly teaches, a silane coupling agent leads to further improvement in adhesiveness of the adhesive tape to a bonded material prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Katsurayama and Kumano are analogues art as they are both drawn to an epoxy resin composition comprising an epoxy resin, a curing agent comprising thiols, a curing accelerator and a silane coupling agent, and drawn to an adhesive (Katsurayama, Abstract; Kumano, Abstract, [0216] and [0218]).  
While Kumano in view of Katsurayama does not explicitly disclose a specific equivalent ratio between thiol groups in the mercaptoalkylglycoluril and Si in the silane coupling agent, as presently claimed, given that the contents and the types of the silane coupling agent and the mercaptoalkylglycoluril are substantially identical to the contents and the types of the components (B) and 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). See MPEP 2112.01 (I).  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G in light of the motivation using the type and the amount of the silane coupling agent in the composition from Katsurayama to have the type and the amount of the silane coupling agent, i.e., 0.01 to 5% by weight to the total 100% of the epoxy resin, the mercaptoalkylglycoluril, the curing agent, the curing accelerator, and the silane coupling agent along with an active hydrogen compound having two or more 
However Kumano as modified by Katsurayama does not expressly disclose a stabilizer of liquid boric acid ester.  
Orikabe is directed as is Kumano to an epoxy resin composition of a polythiol type with the polythiol having two or more thiol groups in one molecule as a curing agent as disclosed in the abstract and at Col. 1, lines. 5-10, and 60-67; Col. 2 lines 1-35, Col. 5, line 63 to Col. 6 line 38; and Col. 7, line 50 to Col. 8, line 2.  From the abstract the polythiol-type epoxy resin composition prepared from essential components, (1) an epoxy resin having two or more epoxy groups per one molecule, (2) a thiol compound having two or more thiol groups per one molecule, (3) a solid dispersion-type latent curing accelerator and (4) a borate ester compound has an excellent low-temperature quick curability and a good storage stability (shelf stability).  The epoxy resin composition also can contain a coupling agent (See Col. 6 lines 34-38).  From Col 5 line 63 to Col 6, line 30, Orikabe divulges that the borate ester compound usable as an essential additive in the epoxy resin composition functions to improve the shelf stability of such epoxy composition {reading on stabilizer in the pending claims}.  Dow evidences 
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G from Kumano as modified to have an epoxy resin composition with epoxy resin, the mercaptoalkylglycoluril, the curing agent, the curing accelerator, and the silane coupling agent in an amount of the silane coupling agent, i.e., 0.01 to 5% by weight to the total 100%, as afore-described, where from Orikabe the active hydrogen compound of Kumano is with or substituted by trimethyl borate as a liquid boric acid ester stabilizer in Kumano as modified motivated to have improved self-stability as storage stability for the epoxy resin composition of 2 or more weeks at 40 ºC along with 
As to claims 5, 12 and 15, Kumano in view of Katsurayama further in view of Orikabe is applied as to Claim 1, where Kumano further teaches the curing accelerator comprising the amine in the epoxy resin composition being, as conventionally known, a compound which has one or more active hydrogen atoms which is addition-reactive with an epoxy group in the molecule, and has at least one amino such as a tertiary amino group in the molecule (i.e., tertiary amine-based curing accelerator) (Kumano, [0188]; [0194]; [0196]), nitrogen-containing heterocyclic compounds such as 2-ethyl-4-methylimidazole, 2-methylimidazole, 2-ethyl-4-methylimidazoline, and2,4-dimethylimidazoline (i.e., imidazole-based curing accelerator) (Kumano, [0189]).  As to claims 6 and 14, given Kumano further teaches an example use of the epoxy resin composition being an adhesive (Kumano, claim 8; [0218]), and given Kumano further teaches examples of epoxy resin composition is formed by blending all ingredients together in one container (Kumano, [0272]; [0280]), and Kumano in view of Katsurayama with Orikabe as a one part epoxy resin composition (abstract) does not disclose the epoxy resin composition being a multiple-component composition, it is clear that the epoxy resin composition of Kumano in view of Katsurayama further in view of Orikabe is a one-component adhesive.   
As to claims 7 and 16-17, Kumano in view of Katsurayama further in view of Orikabe is applied as to Claim 1, where Kumano further teaches a cured product formed by curing the epoxy resin composition by heating (Kumano, claims 16-22; [0220]; [0230-0231]; [0240]; [0242]; [0281]).  
As to claims 8, 9, 18 and 19, Kumano in view of Katsurayama further in view of Orikabe is applied as to Claim 1, where Kumano further teaches a multilayer printed circuit board and a laminate (i.e., electronic component) using the epoxy resin composition (Kumano, claims 10, 14 and 20; [0232]), wherein the laminate is obtained by laminating the adhesive film formed by the epoxy resin composition on a surface of a both-face copper clad laminate from which a copper foil is etched out or at least one surface of an unclad plate with pressurizing and heating (Kumano, claim 20).   
While there is no explicit disclosure in Kumano in view of Katsurayama further in view of Orikabe that the multilayer printed circuit board or a laminate is an "an image sensor module" or "an electronic component", as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that "if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the  invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction".  
Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between 
It is the examiner's position that the preamble does not state any distinct definition of any of the claimed invention's limitations and further that the purpose or intended use, i.e. "an image sensor module" or "an electronic component", recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.  
Response to Arguments
Applicants' arguments filed 11/16/2020 have been fully considered and the amendment overcomes the objection to the specification, however other arguments to the art rejections are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KENNETH J STACHEL/Primary Examiner, Art Unit 1787